Mr. Chief Justice Brantly and Associate Justice Reynolds :
We concur in the result, for the following reasons: The defendant, having refuseddo recognize the right of plaintiff to ride upon the shipping contract in question, and having insisted that he could ride only by purchase of the usual passenger’s ticket, cannot now stand upon the proposition that plaintiff is bound by that contract in this casé. Defendant cannot insist that plaintiff shall not have the benefit of the contract for his personal transportation and at the same time be subject to its burdens in *143that respect. For these reasons plaintiff cannot be limited by the shipping contract as to the amount of damages recoverable, nor by the requirement that claim for damages be presented within a limited time. Plaintiff, by purchase of the ticket and riding thereon, even though he left the caboose and went into the box-ear, was entitled to receive the same care as any other passenger under the same circumstances. Plaintiff’s testimony disclosed a prima facie case of negligence in starting the train with an unusually and unnecessarily sudden and abrupt start and explanation was made showing wherein it was negligence. Inasmuch as he was a railroad man, experienced in the handling of trains, his testimony is not objectionable on the ground that it was largely opinion evidence. When he left the caboose and went to the box-car, upon the suggestion of the conductor of the train, for the apparently legitimate purpose of taking care of his horse, we cannot say, as a matter of law, that he was guilty of contributory negligence, and think that that was a question of fact for the jury.